DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 09/19/2022.
Claims 1, 3, 7, 9, 13, 17 and 20  have been amended. Therefore, claims 1-20 are currently pending in this application.
35 U.S.C. §112(f)
4.	In this current office-action, the Office maintains the analysis presented under section §112(f) (pages 3-5 of the previous office-action). It is also noted that Applicant has not responded to the findings presented under section §112(f) (e.g. see page 5 of the office-action). Particularly, Applicant is required to identify sections (if any) from the specification that correspond to the claimed modules.      
Response to Amendment
5.	The amendment to each of claims 7 and 9 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   

Claim Objections
6.	Claims 5, 19 and 20 are objected to for the following informalities: 
the term “a detected altitude” is duplicated per claim 5; the term “an estimated altitude” is duplicated per claim 19; and the term “the detected altitude and the estimated altitude” is duplicated per claim 20. Accordingly, appropriate corrections are required.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Whitlow 2015/0251771 in view of Conner 2015/0022380.
	Regarding claim 1, Whitlow teaches the following claimed limitations: a device for pilot evaluation during aircraft operation, the device comprising: a memory configured to store one or more computational models of at least one human sensory system ([0021]; [0023]; [0031]: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight; wherein the system comprises a processor in communication with a memory; and wherein the memory stores algorithms related to plurality of modules, including a data analysis module that indicates whether the pilot is aware of a change in one or more flight parameters. Accordingly, the data analysis module corresponds to a computational model); an interface configured to receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; and one or more processors configured to: process the motion data and the pilot activity data based on the one or more computational models to predict a pilot estimated aircraft state ([0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot, such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. Accordingly, the system already incorporates at least one interface an interface that is configured to receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; and wherein the system processes the motion data and the pilot activity data based on the at least one computational model to predict a pilot estimated aircraft state); determine an estimated error based on a comparison of the pilot estimated aircraft state to a detected aircraft state that corresponds to the pilot estimated aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activate a notification based, at least in part, on the  estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
	Whitlow does not expressly describe the pilot estimated aircraft state being a value; wherein estimated error value is determined based on comparing the pilot estimated aircraft state value to a corresponding detected aircraft state value. 
	However, Conner discloses a system that generates an alert to a pilot as the pilot is flying an aircraft ([0002]), wherein the system implements one or more models that generate pilot perceived/estimated aircraft state parameters (e.g. parameters related to the aircraft’s altitude, the aircrafts’ speed, etc.); and wherein the system compares one or more of the pilot perceived aircraft parameters with corresponding detected aircraft state parameters; and thereby the system generates an alert when the discrepancy between the perceived aircraft state parameters and the detected aircraft state parameters exceed a threshold ([0035]; [0041]; [0044]; also see FIG 3).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Whitlow in view of Conner; for example, by upgrading the system’s algorithms, so that the system further generates one or more pilot perceived values related to one or more aircraft states (e.g. a pilot perceived value regarding the aircraft’s altitude; a pilot perceived value regarding the aircraft’s speed, etc.); wherein one or more thresholds are also established that indicate acceptable tolerance values related to one or more aircraft state parameters (e.g. a threshold that indicates an acceptable tolerance for the difference between the pilot perceived altitude value and the actual or detected altitude value; a threshold that indicates an acceptable tolerance for the difference between the pilot perceived speed value and the actual/detected speed value, etc.); and wherein the system further generates an audio and/or visual alert(s) to the pilot when one or more of the tolerances is exceeded, etc., so that the pilot would have a further option to early recognize the change of state/phase of the aircraft and take one or more appropriate measures in timely manner. 
Whitlow in view of Conner teaches the claimed limitations as discussed above. Whitlow further teaches: 
Regarding claim 2, the pilot activity data indicates pilot monitoring activity, pilot control activity, or both ([0028] lines 1-9: e.g. the pilot monitors or scans one or more flight displays; and thus, the pilot activity data is indicating a pilot monitoring activity); 
Regarding claim 3, the one or more computational models comprises a vestibular model, a visual model, a proprioceptive model, or a combination thereof ([0030]; [0031]: e.g. the data analysis module, which corresponds to the computational model, analyzes the eye-scanning activity of the pilot based on data gathered using eye tracking. Accordingly, the computational model comprises at least a visual model, etc.); 
Regarding claim 4, the motion data comprises angular motion data, linear motion data, or both ([0032] lines 6-9: e.g. the flight parameter already comprises one or more motion data; such as, heading change, speed change, degree of pitch/roll, etc. Accordingly, the motion data comprises angular motion data, linear motion data, or both); 
Regarding claim 5, the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the aircraft ([0035] lines 1-15: e.g. the system detects various flight parameters, including altitude change, degree of pitch/roll, etc. Accordingly, the detected aircraft state comprises one or more of detected altitude, detected angular motion, etc.); .
Regarding claim 6, the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, and wherein the one or more processors are configured to predict the pilot estimated aircraft state based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration ([0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. as already discussed per claim 1, when the system detects a change in flight phase, such as speed change, heading change, etc., it then evaluates, using an eye tracking module, the eyes of the pilot in order to determine whether the pilot is viewing a display—an instrument panel—that indicates the detected change; and wherein the system also determines whether the pilot is viewing—focusing on—that display for a minimum duration of time. Thus, when the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, the system predicts the pilot estimated aircraft state based on determining the pilot activity data, which indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration); 
Regarding claim 7, the aircraft state indicator comprises an instrument display ([0028] lines 1-14; [0029] lines 1-6: also see FIG 5: e.g. the aircraft already incorporates basic components in its cockpit, such as an instrument display, that indicates the state of the aircraft); 
Regarding claim 8, the instrument display comprises an altimeter, an attitude indicator, a heading indicator, an airspeed indicator, a turn coordinator, a vertical speed indicator, a latitude indicator, a longitude indicator, or a combination thereof ([0035] lines 1-19; also see FIG 5: e.g. the aircraft already implements basic components in its cockpit, such as a flight instrument display that includes an altimeter to indicate altitude, etc.).
Regarding claim 9, Whitlow in view of Conner teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the value of the pilot estimated aircraft state comprises a value for one of a lateral position, a longitudinal position, an altitude, and an attitude”, is already addressed per the modification discussed with respect to claim 1. Particularly, the modified system incorporates an upgraded algorithm, so that the system further generates one or more pilot perceived values related to one or more aircraft states (e.g. a pilot perceived value regarding the aircraft’s altitude; a pilot perceived value regarding the aircraft’s speed, etc.). Also see the motivation discussed per claim 1 since it also applies to claim 9. 
Whitlow in view of Conner teaches the claimed limitations as discussed above per claim 1. Whitlow further teaches:
Regarding claim 10, wherein the memory is further configured to store an aircraft dynamics model, and wherein the one or more processors are configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the aircraft dynamics model to predict the pilot estimated aircraft state ([0021]; [0024]; [0025]; [0035]: e.g. the system implements a flight parameter analysis module, which detects aircraft state/phase changes during flight based on data gathered from one or more aircraft components; and wherein the system uses the above data from the flight parameter analysis module to establish the change in the flight state/phase; and subsequently the system proceeds to evaluate the awareness of the pilot, etc. In this case, the flight parameter analysis module corresponds to the  aircraft dynamics model);
Regarding claim 11, wherein the memory is further configured to store a pilot workload model, and wherein the one or more processors are further configured to process one or more of the aircraft state data, the motion data, or the pilot activity data based on the pilot workload model to determine whether to activate the notification ([0037]; 0039] lines 22-38; [0047]; also see US 2013/0323688: [0039] lines 1-7: e.g. the system determines the condition of the pilot by analyzing various attributes, including pilot workload that is estimated by flight deck interaction or direct sensing, etc., and wherein based on the analysis result the system generates an alert to the pilot. Accordingly, the memory already stores a pilot workload model, and wherein the aircraft state data, the motion data, or the pilot activity data is processed based on the pilot workload model to determine whether to activate the notification);
Regarding claim 12, wherein activating the notification activates autopilot control of the aircraft, sends an alert to an off-board system, provides an alert to a display, outputs an alert via a speaker, or a combination thereof ([0033]: e.g. the system generates an audio and/or visual alert to the pilot, and/or sends a message to a ground-based center, etc. Accordingly, activating the notification at least sends an alert to an off-board system, provides an alert to a display, or outputs an alert via a speaker, etc.). 
Regarding claim 13, Whitlow teaches the following claimed limitations: a method of pilot evaluation during aircraft operation, the method comprising ([0021] lines 1-6: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight): receiving, at a device, sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; processing, at the device, the motion data and the pilot activity data based on one or more computational models of at least one human sensory system to predict a pilot estimated aircraft state ([0021]; [0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot; such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and wherein system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. The system already stores algorithms related to plurality of modules, including a data analysis module that indicates the awareness state of the pilot. In this case, the data analysis module indicates a computational model of at least one human sensory system. Accordingly, based on the analysis of the data gathered from the modules, the system determines whether the pilot is aware of a change in the aircraft state/phase); determining, at the device, an estimated error based on a comparison of the pilot estimated aircraft state to a detected aircraft state that corresponds to the pilot estimated aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activating a notification based, at least in part, on the estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
Whitlow does not expressly describe the pilot estimated aircraft state being a value; wherein estimated error value is determined based on comparing the pilot estimated aircraft state value to a corresponding detected aircraft state value. 
	However, Conner discloses a system that generates an alert to a pilot as the pilot is flying an aircraft ([0002]), wherein the system implements one or more models that generate pilot perceived/estimated aircraft state parameters (e.g. parameters related to the aircraft’s altitude, the aircrafts’ speed, etc.); and wherein the system compares one or more of the pilot perceived aircraft parameters with corresponding detected aircraft state parameters; and thereby the system generates an alert when the discrepancy between the perceived aircraft state parameters and the detected aircraft state parameters exceed a threshold ([0035]; [0041]; [0044]; also see FIG 3).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Whitlow in view of Conner; for example, by upgrading the system’s algorithms, so that the system further generates one or more pilot perceived values related to one or more aircraft states (e.g. a pilot perceived value regarding the aircraft’s altitude; a pilot perceived value regarding the aircraft’s speed, etc.); wherein one or more thresholds are also established that indicate acceptable tolerance values related to one or more aircraft state parameters (e.g. a threshold that indicates an acceptable tolerance for the difference between the pilot perceived altitude value and the actual or detected altitude value; a threshold that indicates an acceptable tolerance for the difference between the pilot perceived speed value and the actual/detected speed value, etc.); and wherein the system further generates an audio and/or visual alert(s) to the pilot when one or more of the tolerances is exceeded, etc., so that the pilot would have a further option to early recognize the change of state/phase of the aircraft and take one or more appropriate measures in timely manner. 
Whitlow in view of Conner teaches the claimed limitations as discussed above per claim 13. Whitlow further teaches:
Regarding claim 14, wherein the pilot activity data comprises first activity sensor data received from a non-contact sensor, second activity sensor data received from a contact sensor, or both ([0028]; [0029]: e.g. the system implements eye tracking module or sensors to detect data relating to the pilot activity; and therefore, the pilot activity data comprises at least a first activity sensor data received from a non-contact sensor);
Regarding claim 15, wherein the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, and wherein the pilot estimated aircraft state is predicted based, at least in part, on determining that the pilot activity data indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration of the first time (see [0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. when the system detects a change in flight phase, such as speed change, heading change, etc., it then evaluates, using an eye tracking module, the eyes of the pilot in order to determine whether the pilot is viewing a display—an instrument panel—that indicates the detected change; and wherein the system also determines whether the pilot is viewing—focusing on—that display for a minimum duration of time. Thus, when the aircraft state data indicates that the aircraft has the detected aircraft state at a first time, the system predicts the pilot estimated aircraft state based on determining the pilot activity data, which indicates that an aircraft state indicator is in a line-of-sight of a pilot at a second time and that the second time is within a threshold duration); 
Regarding claim 16, processing one or more of the aircraft state data, the motion data, or the pilot activity data based on a pilot workload model to determine whether to activate the notification ([0037]; 0039] lines 22-38; [0047]; also see US 2013/0323688: [0039] lines 1-7: e.g. the system determines the condition of the pilot by analyzing various attributes, including pilot workload that is estimated by flight deck interaction or direct sensing, etc., and wherein based on the analysis result the system generates an alert to the pilot. Thus, the system processes, based on a pilot workload model, one or more of the aircraft state data, the motion data, or the pilot activity data to determine whether to activate the notification).
Regarding claim 17, Whitlow teaches the following claimed limitations: a computer-readable storage device storing instructions that, when executed by one or more processors, causes the one or more processors to initiate, perform, or control operations ([0021]; [0023]; [0031]: e.g. a system that analyzes the awareness level of a flight crew member(s)—such as a pilot—during flight; wherein the system comprises a processor in communication with one or more memories; and wherein the memory stores algorithms related to plurality of modules, which the process executes during operation) to: receive sensor data and aircraft state data of an aircraft, wherein the sensor data comprises pilot activity data and motion data; process the motion data and the pilot activity data based on one or more computational models of at least one human sensory system to predict a pilot estimated aircraft state ([0021]; [0028]; [0035] lines 1-16; [0036]: e.g. the system detects, using eye-tracking module, the activity of the pilot; such as eye scanning behavior of the pilot as the pilot scans/views—or fails to properly scan/view—one or more displays; and wherein system further detects one or more flight parameters indicative of motion of the aircraft; such as heading change, altitude change, speed change, etc. The system already stores algorithms related to plurality of modules, including a data analysis module that indicates the awareness state of the pilot. In this case, the data analysis module corresponds a computational model of at least one human sensory system. Accordingly, based on the analysis of the data gathered from the modules, the system determines whether the pilot is aware of a change in the aircraft state/phase); determine an estimated error based on a comparison of the pilot estimated aircraft state to a detected aircraft state that corresponds to the pilot estimated aircraft state, wherein the aircraft state data indicates the detected aircraft state; and selectively activate a notification based, at least in part, on the estimated error ([0032]; [0033]; [0039]; [0042]; [0045]: e.g. when the phase of the aircraft changes, such as a speed change or a heading change, etc., the system determines whether the pilot is aware of this change by monitoring the eyes of the pilot; such as determining whether the pilot is focused on the display—the instrument panel—for a minimum duration of time in order to be aware of the change being displayed. The teaching above indicates that the system determines an estimated error based on a comparison of the pilot estimated aircraft state and a detected aircraft state. Furthermore, when the system determines that the pilot has failed to focus on the display for the minimum duration of time, which indicates that the pilot is assuming that the aircraft has not changed its phase, the system generates an audio and/or visual alerts to the pilot, etc. Accordingly, the system selectively activates a notification based, at least in part, on the  estimated error).
Whitlow does not expressly describe the pilot estimated aircraft state being a value; wherein estimated error value is determined based on comparing the pilot estimated aircraft state value to a corresponding detected aircraft state value. 
	However, Conner discloses a system that generates an alert to a pilot as the pilot is flying an aircraft ([0002]), wherein the system implements one or more models that generate pilot perceived/estimated aircraft state parameters (e.g. parameters related to the aircraft’s altitude, the aircrafts’ speed, etc.); and wherein the system compares one or more of the pilot perceived aircraft parameters with corresponding detected aircraft state parameters; and thereby the system generates an alert when the discrepancy between the perceived aircraft state parameters and the detected aircraft state parameters exceed a threshold ([0035]; [0041]; [0044]; also see FIG 3).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Whitlow in view of Conner; for example, by upgrading the system’s algorithms, so that the system further generates one or more pilot perceived values related to one or more aircraft states (e.g. a pilot perceived value regarding the aircraft’s altitude; a pilot perceived value regarding the aircraft’s speed, etc.); wherein one or more thresholds are also established that indicate acceptable tolerance values related to one or more aircraft state parameters (e.g. a threshold that indicates an acceptable tolerance for the difference between the pilot perceived altitude value and the actual or detected altitude value; a threshold that indicates an acceptable tolerance for the difference between the pilot perceived speed value and the actual/detected speed value, etc.); and wherein the system further generates an audio and/or visual alert(s) to the pilot when one or more of the tolerances is exceeded, etc., so that the pilot would have a further option to early recognize the change of state/phase of the aircraft and take one or more appropriate measures in timely manner. 
Whitlow in view of Conner teaches the claimed limitations as discussed above per claim 17. Whitlow further teaches:
Regarding claim 18, wherein the detected aircraft state comprises a detected lateral position, a detected longitudinal position, a detected altitude, a detected attitude, a detected linear motion, a detected angular motion, or a combination thereof, of the aircraft ([0035] lines 1-15: e.g. the system detects various flight parameters, including altitude change, degree of pitch/roll, etc. Accordingly, the detected aircraft state comprises one or more of detected altitude, detected angular motion, etc.); 
Regarding claim 19, the pilot estimated aircraft state comprises an estimated lateral position, an estimated longitudinal position, an estimated altitude, an estimated attitude, an estimated linear motion, an estimated angular motion, or a combination thereof, of the aircraft ([0028] lines 1-9; [0035] lines 1-15; [0036]; [0037]; [0042]: e.g. the system detects one or more flight parameters indicative a phase/state of change of the aircraft; such as heading change, altitude change, speed change, etc., and thereby the system determines, based on the analysis of data gathered from the eye tracking module, whether the pilot is aware of the above change. Accordingly, when the system determines that the pilot is not aware of the change, such as the pilot fails to focus on the instrument panel for a minimum duration of time since the pilot is assuming the aircraft has not changed its phase/state, the system then generates audio/visual alert to the pilot. Thus, the pilot estimated aircraft state comprises at least an estimated lateral position, an estimated longitudinal position, an estimated altitude, etc.). 
Regarding claim 20, Whitlow in view of Conner teaches the claimed limitations as discussed above per claim 19.
The limitation, “wherein the estimated error value is based on one or more of a difference between the detected lateral position and the estimated lateral position, the detected longitudinal position and the estimated longitudinal position, the detected altitude and the estimated altitude, the detected attitude and the estimated attitude, the detected linear motion and the estimated linear motion, or the detected angular motion and the estimated angular motion”, is already addressed per the modification discussed with respect to claim 17. Particularly, the modified system already establishes one or more thresholds that indicate acceptable tolerance values related to one or more aircraft state parameters (e.g. a threshold that indicates an acceptable tolerance for the difference between the pilot perceived altitude value and the actual or detected altitude value; a threshold that indicates an acceptable tolerance for the difference between the pilot perceived speed value and the actual/detected speed value, etc.); and wherein the system further generates an audio and/or visual alert(s) to the pilot when one or more of the tolerances is exceeded, etc. Accordingly, the estimated error value is based on the difference between a detected value of a given flight parameter and a pilot perceived (estimated) value of that flight parameter (e.g. a difference between the detected altitude and the estimated altitude, etc.). 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12-15 and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the copending Application No 16/777,590.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above copending application, except that current claim 1 of the current application does not positively recite providing the estimated error to a second device. 
However, claim 1 already recites the process of activating a notification based on the estimated error; and therefore, the above arrangement suggests at least one component (i.e. a second device) that receives the estimated error as an input before triggering the notification.
Accordingly, given the above scenario, it would have been obvious to one of ordinary skill in the art to modify the features of the current claim; for example, by incorporating at least one additional onboard and/or external device that receives the error; and wherein the device is arranged to generate audio, visual and/or tactile output based on the received error, so that the pilot would have a better chance to be aware of the state the aircraft that he/she is flying.
Note that claim 1 of the copending application is reciting a flight simulator; however, claim 1 of the current application encompasses such flight simulator since a real aircraft can be used and/or designated as a flight simulator.    
Although an exemplary analysis is presented above with respect to claim 1, it is worth to note that similar analysis applies to each of the rest of the claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments.
9	Applicant’s argument has fully considered (the response filed on 09/19/2022). The argument is directed to the current amendment. However,  new ground of rejection is presented in this office-action due to the amendment made to the current claims. Accordingly, the argument is now moot due to the new ground of rejection.  
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715